Exhibit32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350 In connection with the Quarterly Report of Tucows Inc. (the “Company”) on Form10-Q for the period ended September30,2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”),I, Michael Cooperman, Chief Financial Officer of the Company, hereby certify, to my knowledge, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934, as amended; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:November10,2011 /s/ Michael Cooperman Michael Cooperman Chief Financial Officer
